DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

ClaimS 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Makowski et al. (US 2004/0046806 A1).
The examiner relies on the entire teachings of the Makowski reference for this rejection; subsequently, the applicant should carefully consider the entire 
The Makowski reference, is directed to the same field of endeavor as the recited claimed invention, basically teaches functionally equivalent or substantially identical limitations of the recited claimed invention as follows:
Claims 1-10			Makowski reference teachings

[Claim 1] A control apparatus that accesses at least one I/O port of one or more I/O ports coupled to one or more control object apparatuses to control operation of a control object apparatus coupled to the I/O port, comprising:
Features of figure 4, [0121] where it starts teaching “CPU (processor) 160 which is … means of controller 164.  The main memory 166 may store program instructions for invocation and use of a configuration tool or functionality thereof”
Control apparatus; I/O port(s); control object apparatuses; 
Features of figure 4: (12); interconnections between (114, 122, 180, 182 or 186) & (168); (114, 122, 180, 182 or 186), respectively; see also figure 2
a processor unit that executes a plurality of programs; and
Features of figure 4, [0121] where it starts teaching “CPU (processor) 160 which is … means of controller 164.  The maim memory 166 may store program instructions for invocation and use of a configuration tool or functionality thereof”
a storage unit that stores information on the one or more I/O ports and serves as a base of one or more shared areas each of the plurality of programs can access,
Features of figure 4, [0121] where it start teaching “CPU (processor) 160 which is … means of controller 164.  The main memory 166 may store program instructions for invocation and use of a configuration tool or functionality thereof”
wherein the plurality of programs include one or more information programs in addition to one or more control programs, wherein
Features of figure 5, [0127]-[0132]; “function nodes” & “property nodes”
each of the one or more control programs is a program that performs a scan process to output control information on the control object apparatus coupled to the I/O port; and
Features of figure 5, [0127]-[0132]; “function nodes” and/or “property nodes”; furthermore [0132] teaches scan property node that provides access scanning task specification”
each of the one or more information programs is a program that performs information processing different from the scan operation.
Features of figure 5, [0127]-[0132]; “function nodes” and/or “property nodes”; furthermore [0132] teaches many other property nodes besides or other than the “scan property node that provides access scanning task specification”

[Claim 2] The control apparatus according to claim 1, wherein the information processing different from the scan process is information processing that does not include the scan process.
Features of figure 5, [0127]-[0132]; “function nodes” and/or “property nodes”; furthermore [0132] teaches many types of  property nodes including the “scan property node that provides access scanning task specification” perform distinct or different functions or processes

[Claim 3] The control apparatus according to claim 2, wherein the scan process outputs, to an I/O port accessed for control of a control object apparatus for the control program, control information on the control object apparatus coupled to the I/O port.
Features of figure 5, [0127]-[0132]; “function nodes” and/or “property nodes”; furthermore [0132] teaches many types of  property nodes including the “scan property node that provides access scanning task specification” perform distinct or different functions or processes

[Claim 4] The control apparatus according to claim 3, wherein the storage unit stores execution management information, wherein the execution management information includes a plurality of parameter values that define a range of operation of a relevant program for each of the plurality of programs;
Features of figures 7-13 & [0147]-[0255] where many different “parameters” for “function types”
wherein for each of the plurality of programs, the plurality of parameter values include at least one of: priority of the relevant program;
Features of figures 7-13 & [0147]-[0255] where many different “parameters” for “function types”; see also [0130] “primary functions” & “secondary functions”
one or more resource upper limits corresponding to one or more types of computing resources; and
Features of figures 7-13 & [0147]-[0255] where many different “parameters” for “function types”; see also [0130] “primary functions” & “secondary functions”

Features of figures 7-13 & [0147]-[0255] where many different “parameters” for “function types”; see also [0130] “primary functions” & “secondary functions”

[Claim 5] The control apparatus according to claim 3, wherein for each of the plurality of programs, a plurality of parameter values that define a range of operation of a relevant program are set, and
Features of figures 7-13 & [0147]-[0255] where many different “parameters” for “function types”
wherein for each of the plurality of programs, the plurality of parameter values include an exclusive/shared device representing that which I/O port of one or more I/O ports available to the relevant program is an I/O port exclusive to the relevant program and which I/O port is an I/O port that can be shared by two or more programs including the relevant program.
Features of figures 7-13 & [0147]-[0255] where many different “parameters” for “function types”; see also [0130] “primary functions” & “secondary functions”

[Claim 6] A control method comprising: managing one or more shared areas that store information on one or more I/O ports coupled to one or more control object apparatuses and can be accessed by each of a plurality of programs including one or more control programs and one or more information programs; and
Features of figure 4, [0121] where it starts teaching “CPU (processor) 160 which is … means of controller 164.  The main memory 166 may store program instructions for invocation and use of a configuration tool or functionality thereof”
Control apparatus; I/O port(s); control object apparatuses; 
Features of figure 4: (12); interconnections between (114, 122, 180, 182 or 186) & (168); (114, 122, 180, 182 or 186), respectively; see also figure 2
executing the plurality of programs, wherein
Features of figure 4, [0121] where it starts teaching “CPU (processor) 160 which is … means of controller 164.  The maim memory 166 may store program instructions for invocation and use of a configuration tool or functionality thereof”
each of the one or more control programs is a program that performs scan operation to output control information on a relevant control object apparatus coupled to the I/O port; and
Features of figure 5, [0127]-[0132]; “function nodes” and/or “property nodes”; furthermore [0132] teaches scan property node that provides access scanning task specification”
each of the one or more information programs is a program that performs information processing different from the scan operation.
Features of figure 5, [0127]-[0132]; “function nodes” and/or “property nodes”; furthermore [0132] teaches many other property nodes besides or other than the “scan property node that provides access scanning task specification”

[Claim 7] The control method according to claim 6, wherein the information processing different from the scan process is information processing that does not include the scan process.
Features of figure 5, [0127]-[0132]; “function nodes” and/or “property nodes”; furthermore [0132] teaches many types of  property nodes including the “scan property node that provides access scanning task specification” perform distinct or different functions or processes

[Claim 8] The control method according to claim 7, wherein the scan process outputs, to an I/O port accessed for control of a control object apparatus for the control program, control information on the control object apparatus coupled to the I/O port.
Features of figure 5, [0127]-[0132]; “function nodes” and/or “property nodes”; furthermore [0132] teaches many types of  property nodes including the “scan property node that provides access scanning task specification” perform distinct or different functions or processes

[Claim 9] The control method according to claim 8, wherein the storage unit stores execution management information, wherein the execution management information includes a plurality of parameter values that define a range of operation of a relevant program for each of the plurality of programs;
Features of figures 7-13 & [0147]-[0255] where many different “parameters” for “function types”
wherein for each of the plurality of programs, the plurality of parameter values include at least one of: priority of the relevant program;
Features of figures 7-13 & [0147]-[0255] where many different “parameters” for “function types”; see also [0130] “primary functions” & “secondary functions”
one or more resource upper limits corresponding to one or more types of computing resources; and
Features of figures 7-13 & [0147]-[0255] where many different “parameters” for “function types”; see also [0130] “primary functions” & “secondary functions”

Features of figures 7-13 & [0147]-[0255] where many different “parameters” for “function types”; see also [0130] “primary functions” & “secondary functions”

[Claim 10] The control method according to claim 8, wherein for each of the plurality of programs, a plurality of parameter values that define a range of operation of a relevant program are set,
Features of figures 7-13 & [0147]-[0255] where many different “parameters” for “function types”
wherein for each of the plurality of programs, the plurality of parameter values include an exclusive/shared device representing that which I/O port of one or more I/O ports available to the relevant program is an I/O port exclusive to the relevant program and which I/O port is an I/O port that can be shared by two or more programs including the relevant program.
Features of figures 7-13 & [0147]-[0255] where many different “parameters” for “function types”; see also [0130] “primary functions” & “secondary functions”

As can be seen from the above detailed teachings with reasonable broadest possible interpretation applied to the broad claims, though the teachings of the Makowski reference does not disclose the identical or exact same system, one of ordinary skill in the art can see the basic functional equivalence teachings of the Makowski reference of the recited claimed invention.  Therefore, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention from the teachings of the Makowski reference before the effectively filing date of the present invention for the reasons stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.